IN THE SUPREME COURT OF THE STATE OF NEVADA


KARIN SINCLAIR; AND SINCLAIR                              No. 82242
FAMILY FARM, INC.,
Appellants,
vs.
                                                            FILED
DOUGLAS COUNTY; AND DOUGLAS                                 JAN 1 3 2022
COUNTY BOARD OF COUNTY
COMMISSIONERS SITTING AS THE
BOARD OF ADJUSTMENT,
Res ondents.

                         ORDER OF AFFIRMANCE

            This is an appeal froni a district court order denying a petition
for judicial review that challenged a decision to deny a special use permit.
Ninth Judicial District Court, Douglas County; Janet Berry, Senior Judge.
            Appellant Karin Sinclair, president of appellant Sinclair
Family Farm, Inc., sought to repurpose Storke Dairy as a meat processing
facility in Douglas County. She applied for a supplementary use permit and
major variance before the Douglas County Planning Commission. Dozens
of citizens voiced concerns to the planning cornmission, which later denied
her application. She then appealed this decision to the board of adjustment
(BOA), which denied her appeal after hearing from dozens of concerned
citizens. Sinclair then filed a petition for judicial review, which the district
court denied. Notably, the district court found that the BOA's decision was
supported by substantial evidence as the BOA considered statements from
nearly 200 individuals both opposed to and in favor of the project, reviewed
Sinclair's expert reports and lengthy presentation on the matter, considered
                the various issues presented by interested parties, and then itself
                articulated reasons for concluding that Douglas County Code (DCC)
                20.604.060(H), which reads "[t]he proposed special use will not be
                materially detrimental to the public health, safety, convenience and
                welfare; or result in material damage or prejudice to other property in the
                vicinity," was not satisfied. The district court also found Sinclair's due
                process rights were not violated because the BOA is allowed to hear public
                comment and consider it in reaching a conclusion. Sinclair now appeals,
                arguing that the BONs denial of her appeal was arbitrary, capricious, and
                an abuse of discretion because it was not supported by substantial evidence.
                Sinclair further argues that the BOA violated her due process rights.
                            "In a petition for judicial review, . . . the district court reviews
                the agency record to determine whether the [governing body's] decision is
                supported by substantial evidence." Kay v. Nunez, 122 Nev. 1100, 1105, 146
                P.3d 801, 805 (2006). We "afford[] no deference to the district court's
                ruling," but examine the administrative record to determine whether
                substantial evidence supported the governing body's decision. Id. As with
                the district court, we are limited to the administrative record that the
                governing body relied upon in making its determination. Id. We will not
                substitute our own judgment for the that of the governing body as to the
                weight of the evidence. Stratosphere Gaming Corp. v. City of Las Vegas, 120
                Nev. 523, 530, 96 P.3d 756, 761 (2004).
                            "Substantial evidence is that which a reasonable mind rnight
                accept as adequate to support a conclusion." City of Las Vegas v. Laughlin,
                111 Nev. 557, 558, 893 P.2d 383, 384 (1995) (internal quotations omitted).
                "A public agency may rely on public testimony in denying a special use
                permit." Redrock Valley Ranch, LLC v. Washoe Cty., 127 Nev. 451, 461, 254


SUPREME COURT
         OF
    NEVADA
                                                      2
n Pi 4
P.3d 641, 648 (2011) (deciding that 34 members of the public testifying
about "increased fire risk, impacts to existing wells, impacts to wildlife and
livestock, chemical storage, visual impacts, noise pollution, and air quality
issuee constituted substantial evidence to support Washoe County's denial
of a special use permit concerning water permit changes); see also
Stratosphere Gaming, 120 Nev. at 529-30, 96 P.3d at 761 (concluding that
individuals testifying and submitting written protests about the lack of
compatibility of location, the increased traffic and resulting safety concerns,
and increased noise qualified as substantial evidence to support the denial
of the Stratosphere's special use permit for developing a new ride);
Laughlin, 111 Nev. at 559, 893 P.2d at 385 (deciding that over 200
individuals submitting substantial and specific concerns established a valid
basis for the denial of a special use permit).
            We conclude that substantial evidence supports the BONs

denial of Sinclair's permit application. The burden was initially on Sinclair
to prove that she satisfied DCC 20.604.060(H). The BOA received dozens of
verbal and written comments from concerned individuals against the meat
processing facility that expressed one or more of the following concerns:
noise, odors, wastewater disposal, bugs and pests, potential surface and
groundwater contamination, disease, traffic, loss of property value,
historical flooding of the area, and air quality. The BOA considered these




                                       3
concerns in deciding that Sinclair did not satisfy DCC 20.604.060(H). We
do not reweigh the evidence on appeal, and we conclude that substantial
evidence supported the BOA's decision here. Accordingly, we'
            ORDER the judgment of the district court AFFIRMED.




                                                                 J.
                                  Silver


                                                                 J.
                                  Cadish


                                                                 J.
                                  Pickering




cc:   Chief Judge, Ninth Judicial District Court
      Hon. Janet Berry, Senior Judge
      David Wasick, Settlement Judge
      Tanner Law & Strategy Group, Ltd.
      Thorndal Armstrong Delk Balkenbush & Eisinger/Reno
      Douglas County Clerk




      1We  do not consider Sinclair's arguments that her due process rights
were violated, as she failed to adequately support her arguments. See
Edwards v. Emperor's Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280,
1288 n.38 (2006) (this court need not consider arguments not adequately
briefed, not supported by relevant authority, and not cogently argued).


                                    4